Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

DEBORAH MARKISOHN                                  GREGORY F. ZOELLER
Marion County Public Defender Agency               Attorney General of Indiana
Indianapolis, Indiana
                                                   ERIC P. BABBS
                                                   Deputy Attorney General

                                                                                    FILED
                                                   Indianapolis, Indiana

                                                                                 Mar 13 2012, 9:29 am
                               IN THE
                                                                                         CLERK
                     COURT OF APPEALS OF INDIANA                                       of the supreme court,
                                                                                       court of appeals and
                                                                                              tax court




T.W.,                                              )
                                                   )
        Appellant,                                 )
                                                   )
               vs.                                 )      No. 49A02-1108-JV-832
                                                   )
STATE OF INDIANA,                                  )
                                                   )
        Appellee.                                  )


                     APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Gary Chavers, Judge Pro Tem
                             Cause No. 49D09-1105-JD-1262


                                         March 13, 2012

                MEMORANDUM DECISION – NOT FOR PUBLICATION


MATHIAS, Judge
      T.W. was adjudicated a delinquent child in Marion Superior Court for committing

two counts of battery, which would be Class A misdemeanors if committed by an adult.

T.W. appeals the adjudication and argues that the evidence was insufficient to prove that

she committed the two alleged acts of battery.

      We affirm.

                             Facts and Procedural History

      For reasons not entirely clear from the record, on May 10, 2011, T.W. and her

sister, J.W., proceeded to the home of Cheryl Allen with the intent of fighting with

Allen’s daughter A.R. A.R. heard that T.W. and J.W. were on their way to her house,

and asked Allen to come outside. As T.W. and J.W. entered her property, Allen asked

them to leave. The girls refused and remained in Allen’s front yard.

      J.W. then attempted to hit A.R., but missed. A.R. retaliated by hitting J.W. and

continued to hit J.W. as she lay on the ground. As Allen attempted to intervene and

restrain T.W. from also attacking A.R., T.W. struck Allen on the cheek with a closed fist,

causing her to fall, aggravating a prior back injury. T.W. then struck A.R. in the nose

causing it to bleed and swell. The girls stopped fighting after Indianapolis Metropolitan

Police Department Officers arrived on the scene.

      Shortly thereafter, the State alleged that T.W. was a delinquent child for

committing battery on Allen and A.R., which acts would be Class A misdemeanors if

committed by an adult. The State also filed a petition alleging that J.W. was a delinquent

child. A denial hearing for both girls was held on July 27, 2011. T.W. admitted to

striking both Allen and A.R., but argued that she simply acted in self-defense. After the

                                            2
hearing, the juvenile court entered true findings for both delinquent acts and adjudicated

T.W. a delinquent child. But the court entered a not true finding for J.W.

       T.W.’s dispositional hearing was held on August 17, 2011. The juvenile court

closed the case and discharged T.W.          T.W. now appeals the sufficiency of the

delinquency adjudication.

                                Discussion and Decision

       T.W. argues that the evidence is insufficient to prove that she battered both Allen

and A.R. When we review the sufficiency of the evidence to support a delinquency

adjudication, we consider only the probative evidence and reasonable inferences

supporting the adjudication. D.W. v. State, 903 N.E.2d 966, 968 (Ind. Ct. App. 2009),

trans. denied. We do not assess witness credibility or reweigh the evidence. Id. We

consider conflicting evidence most favorably to the trial court’s ruling. R.H. v. State, 916

N.E.2d 260, 267 (Ind. Ct. App. 2009) (citing Drane v. State, 867 N.E.2d 144, 146–47

(Ind. 2007)), trans. denied. We will affirm the adjudication unless no reasonable

factfinder could find the elements of the offense proven beyond a reasonable doubt. Id.

It is not necessary that the evidence overcome every reasonable hypothesis of innocence.

Id. The evidence is sufficient if an inference may reasonably be drawn from it to support

the adjudication. Id.

       The offense of battery is defined in Indiana Code section 35-42-2-1, which

provides that “a person who knowingly or intentionally touches another person in a rude,

insolent, or angry manner commits battery, a Class B misdemeanor.” But the offense is



                                             3
elevated to a Class A misdemeanor if the battery “results in bodily injury to any other

person.”

       First, T.W. argues that the State failed to prove that she battered Allen and A.R.

because neither victim identified her by name at the hearing. Throughout the hearing, the

two victims referred to T.W. and J.W. not by name, but by the color of the clothing they

were wearing. The record does not specifically reflect which girl was wearing the gray

shirt and which was wearing the checkered shirt, the manner in which Allen and A.R.

referred to them at trial.

       But the juvenile court was certainly aware of and observed which sister the

victims were referring to in their testimony. And after reading the record in its entirety,

we are able to discern that T.W. is the sister that struck Allen in the face and then hit

A.R.’s nose causing it to swell and bleed.

       A.R. identified which sister attempted to hit her first by noting the color of her

shirt. The State then asked her how many times J.W. struck her. In response, A.R. asked

which sister the state was referring to, and the State responded “the young lady you said

swung on you[.]” Tr. p. 44. A.R.’s testimony establishes that J.W. attempted to hit A.R.

before T.W. did so. We may therefore reasonably conclude that while J.W. attempted to

hit A.R., Allen was trying to restrain T.W.

       T.W.’s own testimony supports this conclusion.          T.W. testified that Allen

attempted to restrain her, and admitted hitting Allen, although she claimed she did so in

self-defense. Tr. p. 51. She then admitted hitting A.R. who had been fighting with her

sister, J.W. Id.

                                              4
        Next, T.W. argues that the State failed to prove that Allen suffered bodily injury

after T.W. stuck her face. “Bodily injury” is defined as “any impairment of physical

condition, including physical pain.” Ind. Code § 35-41-1-4. Allen testified that after

T.W. hit her in the face, as she was still attempting to restrain T.W., Allen fell to the

ground causing skinned knees and aggravating a prior back injury causing back pain.

This evidence is sufficient to establish that Allen suffered a bodily injury as a result of the

battery.1

        For all of these reasons, we conclude that the evidence was sufficient to establish

that T.W. committed two delinquent acts which would be Class A misdemeanor battery if

committed by an adult.             Therefore, we affirm the juvenile court’s delinquency

adjudication.

        Affirmed.

FRIEDLANDER, J., and RILEY, J., concur.




1
  T.W. does not argue that the evidence was insufficient to prove that A.R. suffered bodily injury. And
we note that a bloodied and swollen nose is more than sufficient to establish that the battery caused bodily
injury.

                                                     5